department of the treasury internal_revenue_service te ertge eo examinations commerce street ms dal dallas tx vil oct rl internal_revenue_code sec_501 last date for filing a petition with the tax_court tax_exempt_and_government_entities_division release elease number number o8 release date dear this is a final adverse determination as to your exempt status under sec_501 c of the internal_revenue_code be required by the internal_revenue_service for the purpose of organization’s exempt status despite numerous requests to you to provide information to conduct an examination of your form_990 for the year ended 20xx and 20yy no requested information has inquiring into the based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xxx pe processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or if you prefer you may contact the local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations een 886-a rev date - - _ explanations of items name of taxpayer oo org tax identification_number ein a ee schedule number or exhibit year period ended december 20xx _ __ - legend org name of organization ein tp identification issue - lka last_known_address officer addr1 officer's addresses whether org qualifies for exemption under sec_501 of the internal_revenue_code facts org was sent correspondence requesting that exempt_organization provide documentation verifying its continued qualification for exempt status these letters were sent to the organization’s last_known_address lka this letter was returned undeliverable on july 20zz certified letters were sent to the last_known_address of the organization officers and registered agent correspondences sent to officer addr2 were accepted however no tesponse was received from organization the last series of letters dated march 20aa were sent to the latest address of the organization the letter sent to officer addr3 was returned as it was never claimed the letter sent to officer addr4 was received however a response has not been received these letters sent to officer addrl were returned undeliverable law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under vath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by irc on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a catalog number 20810w page publish no irs ov department of the treasury-internal rev enue service seen 886-a rey date - - name oftaxpayer org _ explanations of items schedule number or exhibit tax identification_number ein year period ended december 20xx _- sec_1 -1 e states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the xempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status governments position wovernments position contact with the organization has been attempted multiple times each attempt to contact the organization has generated no response to request for information in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax org has failed to provide any information for the continuation ofits exempt status and as such is deemed to no longer qualify for exemption under sec_501 taxpayer's position the taxpayer does not currently have a stated position form 886-a catalog number 1ow page publish no ars gov department of the treasury-internal revenue service form rev date name of taxpayer org conclusion explanations of items schedule number or exhibit tax identification_number year period ended ein december 20xx it is the irs's position that the organization failed to meet the reporting requirements under irc dollar_figure sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20ww form 886-a catalog number 20810w page __publish no irs 0v department of the treasury-internal revenue service tax exempt ano government entities division org department of the treasury internal_revenue_service te_ge eo examination apr auul taxpayer_identification_number form tax_year s ended december 20xxx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technica advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal internal_revenue_service if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
